DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 07/21/2020. 
Claim(s) 18-34 are currently pending. 
Claim(s) 32-34 have been withdrawn. 
Claim(s) 18, 28 and 33 have been amended. 
Claim(s) 1-17 have been canceled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0086271, Lee et al. in view of US 5,395,711, Tahara et al.
Regarding claims 18 and 21
Lee teaches a negative electrode active material [Abstract and paragraph 0038], comprising: 
a negative electrode active material particle (corresponding to a particle comprising a core of a silicon oxide) [paragraphs 0038-0039] comprising: 
a silicon compound particle containing a silicon compound that contains an oxygen (corresponding to a silicon oxide core) [paragraphs 0038-0039 and 0046]; and 
an aluminum phosphorous composite oxide attached to at least part of the surface of the negative electrode active material particle (corresponding to a surface-treatment layer surrounding the core comprising a metal oxide including an oxide of a metal such as a combination of aluminum and phosphorus i.e., AlPO4) [paragraphs 0039-0040],   
wherein a mass ratio of P2O5 and Al2O3 in the aluminum phosphorous composite oxide as expressed as a composite of P2O5 and Al2O3 (the aluminum phosphorus composite oxide comprises AlPO4) is 1.4 (see calculations below wherein the mass ratio is 1.4; see also attached periodic table of elements for the molecular weight of each element).
It is noted that the end point is so closed to the one claimed (1.5) that one of ordinary skill in the art would expect the composite oxides to have the same properties.  
The court has held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled 
Further, the mass ratio taught by Lee i.e., 1.4, is the same as the one disclosed in paragraphs [0085-0086] of the instant published application for comprising the claimed properties. 
Compound
Al (g/mol)
P (g/mol)
O (g/mol)
MWx (g/mol)
AlPO4
26.982
30.974
4 x 15.9994
121.9536
Al2O3
2 x 26.982
----------
3 x 15.9994
101.9622
P2O5
----------
2 x 30.974
5 x 15.9994
141.9450
xAl2O3



0.8361
xP2O5



1.1639
xP2O5/xAl2O3



1.4


Lee does not teach the silicon compound particle containing a Li compound.
	Tahara teaches a negative electrode active material comprising a silicon oxide particle that contains a lithium compound (a material containing lithium is incorporated into the silicon oxide) [Col. 3, lines 30-37], wherein incorporating a lithium compound into the silicon oxide provides a negative electrode active material in which the electrode potential with respect to lithium is low (base), there is no deterioration such as decay of the crystal structure and generation of irreversible substances due to absorption and release of lithium ion during charge and discharge, and an amount capable of reversibly absorbing and releasing lithium ion that is, an effective charge and discharge capacity, is larger, thereby providing a battery having a high voltage and a 
	Lee and Tahara are analogous inventions in the field of negative electrode active materials comprising SiO2 particles.  It would have been obvious to one of ordinary skill in the art to modify the silicon compound particle to comprise lithium thereby forming a composite oxide of lithium and silicon, as in Tahara, in order to provide a negative electrode active material in which the electrode potential with respect to lithium is low (base), there is no deterioration such as decay of the crystal structure and generation of irreversible substances due to absorption and release of lithium ion during charge and discharge, and an amount capable of reversibly absorbing and releasing lithium ion that is, an effective charge and discharge capacity, is larger, thereby providing a battery having a high voltage and a high energy density in which charge and discharge characteristics are excellent and the cycle life is long [Col. 2 lines 52-63 and Col. 3, lines 17-50].
With regards to the limitation “wherein the negative electrode active material particle including aluminum phosphorous composite oxide has at least one peak in a region of a binding energy of more than 135 eV and 144 eV or less in a P 2p peak shape given in an X-ray photoelectron spectroscopy”, because the composition of modified Lee is the same as the one claims i.e., Li-SiO2 core surface coated with an aluminum phosphorus composite oxide, the claimed properties or functions are presumed to be inherent.
The court has held that products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are 
Further, the limitations “as measured by analyzing the aluminum phosphorous composite oxide by inductively coupled plasma optical emission spectrometry or inductively coupled plasma mass spectrometry” and “given in an X-ray photoelectron spectroscopy” are considered a product-by-process limitation and therefore do not distinguish the claimed product from the prior art.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
Regarding claim 19
With regards to the limitation “wherein the negative electrode active material particle including aluminum phosphorous composite oxide has at least one peak in a region of a binding energy of 65 eV or more and 85 eV or less in an Al 2p peak shape given in an X-ray photoelectron spectroscopy”, because the composition of modified Lee is the same as the one claims i.e., Li-SiO2 core surface coated with an aluminum phosphorus composite oxide, the claimed properties or functions are presumed to be inherent.

Further, the limitation “given in an X-ray photoelectron spectroscopy” is considered a product-by-process limitation and therefore does not distinguish the claimed product from the prior art.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
Regarding claim 20
With regards to the limitation “wherein the negative electrode active material particle including aluminum phosphorous composite oxide has a peak at an energy position higher than a binding energy of 74 eV in an Al 2p peak shape given in an X-ray photoelectron spectroscopy”, because the composition of modified Lee is the same as the one claims i.e., Li-SiO2 core surface coated with an aluminum phosphorus composite oxide, the claimed properties or functions are presumed to be inherent.
The court has held that products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are 
Further, the limitation “given in an X-ray photoelectron spectroscopy” is considered a product-by-process limitation and therefore does not distinguish the claimed product from the prior art.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
Regarding claim 22
Modified Lee teaches the negative electrode active material as set forth above, wherein the aluminum phosphorous composite oxide is contained in a range of 5 mass % or less relative to the negative electrode active material particle (from about 0.1 wt % to about 20 wt % based on the total weight of the negative active material) [Lee, paragraph 0038]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 23

	It is noted that the end point of modified Lee (about 1 µm) is so close to the one claimed (1.2 µm), that one of ordinary skill would expect the composite oxides to have the same properties.  
The court has held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05 (I)
Regarding claim 24
Modified Lee teaches the negative electrode active material as set forth above, wherein the silicon compound particle contains at least one of Li2SiO3, Li4SiO4, and Li2Si2O5 [Tahara, Col. 4, lines 35-43].
Regarding claim 25
Modified Lee teaches the negative electrode active material as set forth above, wherein the silicon compound contains silicon and oxygen in a ratio in a range of SiOx: 0.5<x<1.6 (0.5<x<1.5) [Lee, paragraph 0039].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 26
With regards to the limitation “wherein the silicon compound particle has a diffraction peak attributable to Si(111) crystal face in which the half value width (2θ) is 1.2° or more in an X-ray diffraction using Cu-Kα ray, and the size of the crystallite corresponding to the crystal face is 7.5 nm or less”, because the composition of modified Lee is the same as the one claims i.e., Li-SiO2 core surface coated with an aluminum phosphorus composite oxide, the claimed properties or functions are presumed to be inherent.
The court has held that products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Further, the limitation “in an X-ray diffraction using Cu-Kα ray” is considered a product-by-process limitation and therefore does not distinguish the claimed product from the prior art.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 27
With regards to the limitation “wherein the silicon compound particle satisfies a relationship of A>B where A is a maximum peak intensity derived from Si and Li silicate region given in the chemical shift value of -60 to -95 ppm, and B is a peak intensity derived from SiO2-region given in the chemical shift value of -96 to -150 ppm, each obtained from a29Si-MAS-NMR spectrum”, because the composition of modified Lee is the same as the one claims i.e., Li-SiO2 core surface coated with an aluminum phosphorus composite oxide, the claimed properties or functions are presumed to be inherent.
The court has held that products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Further, the limitation “each obtained from a29Si-MAS-NMR spectrum” is considered a product-by-process limitation and therefore does not distinguish the 
Regarding claim 28
Modified Lee teaches the negative electrode active material as set forth above, wherein a cell comprises a negative electrode containing a mixture of the negative electrode active material and a carbon-based active material [Lee, paragraphs 0038-004, 0064, 0068-0066 and 0068], together with a lithium counter electrode [Lee, paragraphs 0064 and 0070-0084].
With regards to the limitation “exhibits a peak at an electric potential V of the negative electrode ranging from 0.40 V to 0.55 V in discharging at X times or later (1<X<30)”, because the structure of the prior art is the same as the one claimed, the claimed properties or functions are presumed to be inherent.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Further, the limitation “in a graph of a relationship between a derivative dQ/dV of a discharging capacity Q with respect to the electric potential V of the negative electrode on the basis of the lithium counter electrode, together with the electric potential V in each charging and discharging, the graph being constructed by subjecting the test cell to charging and discharging for 30 times where current flows in a direction in which the lithium is inserted into the negative electrode active material in the charging and current flows in a direction in which the lithium is extracted from the negative electrode active material in the discharging” is considered a product-by-process limitation and therefore does not distinguish the claimed product from the prior art.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
Regarding claim 29

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0086271, Lee et al. in view of US 5,395,711, Tahara et al. as applied to claims 18-29 above, and further in view of US 2011/0244333, Kawada.
Regarding claim 30
	All the limitations of claim 18, from which claim 30 depends, have been set forth above.
Modified Lee does not teach the negative electrode active material particle having a surface layer portion containing a carbon material. 
Kawada teaches a negative electrode active material comprising SiO2 particles containing lithium [Abstract and paragraph 0038], wherein when coating said particles with carbon enhances the electronic conductivity and discharge capacity, and provides particularly good cycle durability when used for a negative electrode material [paragraphs 0039 and 0046].
	Modified Lee and Kawada are analogous inventions in the field of negative electrode active material particles comprising silicon oxide including lithium.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the .
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0086271, Lee et al. in view of US 5,395,711, Tahara et al. and US 2011/0244333, Kawada as applied to claims 18-30 above, and further in view of US 2017/0222222, Lee et al. hereinafter referred to as Lee’222.
Regarding claim 31
All the limitations of claim 30, from which claim 31 depends, have been set forth above.
Modified Lee is silent to the average thickness of the carbon material is 5 nm or more and 5000 nm or less.
	Lee’222 teaches a negative electrode active material comprising SiO2 particles including a carbon-based material in the form of a coating on the surface of the particles [paragraphs 0019-0022 and 0033], wherein providing said carbon coating at an average thickness of 1 nm to 20 nm improves the conductivity of the layer while avoiding a reduction in the battery characteristics [paragraph 0033].  Particularly, when the thickness of the carbon coating layer is less than 1 nm, an effect of improving conductivity according to the formation of the coating layer is insignificant, and, in a case in which the thickness of the coating layer is greater than 20 nm, the battery 
Modified Lee and Lee’222 are analogous inventions in the field of negative electrode active material particles comprising carbon coated silicon oxide.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carbon coated of modified Lee to have an average thickness of 1 nm to 20 nm, as in Lee’222 in order to provide a significant improvement of the conductivity of the layer while avoiding a reduction in the battery characteristics [paragraph 0033].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. 
Applicant argues that Lee does not teach, and is not asserted to teach, that a mass ratio of P2O5 and Al2O3 in the aluminum phosphorous composite oxide as expressed as a composite of P2O5 and Al2O3 is in a range of 1.50 ≤ mass of the P2O5/mass of the Al2O3 < 3.0 as measured by analyzing the aluminum phosphorous composite oxide by inductively coupled plasma optical emission spectrometry or inductively coupled plasma mass spectrometry, as recited in claim 18.
2O5 and Al2O3 in the aluminum phosphorous composite oxide as expressed as a composite of P2O5 and Al2O3 (the aluminum phosphorus composite oxide comprises AlPO4) is 1.4 (see calculations below wherein the mass ratio is 1.4; see also attached periodic table of elements for the molecular weight of each element).
The end point of Lee is so closed to the one claimed (1.5) that one of ordinary skill in the art would expect the composite oxides to have the same properties.  
The court has held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05 (I)
Further, the mass ratio taught by Lee i.e., 1.4, is the same as the one disclosed in paragraphs [0085-0086] of the instant published application for comprising the claimed properties. Applicant has not compared the claimed invention to the prior art (i.e., a mass ratio of 1.4 vs a mass ratio of 1.5).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
	Applicant argues that the claimed negative electrode active material including the aluminum phosphorous composite oxide—in which a mass ratio of P2O5 and Al2O3 in the aluminum phosphorous composite oxide as expressed as a composite of P2O5 and Al2O3 is in a range of 1.50 ≤ mass of the P2O5/mass of the Al2O3 < 3.0—has a pH in a desirable range and is more stable in an aqueous slurry, thus generating less gas. 
Examiner respectfully disagrees. From further inspection of the instant specification, the results are attributed within a broader range which encompasses that in Lee (see ¶ [0085-0086] of the instant published application).  The mass ratio disclosed in the prior art (1.4) is the same as the one disclosed in the instant specification for providing such results.  The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Further, as recognized by applicant, the mass ratio of P2O5 to AI2O3 contained in a commercially available aluminum phosphate is generally public knowledge (id. ¶ [0112]).  Therefore, if the prior art teaches the same aluminum phosphate composition as the one disclosed in the specification i.e., AlPO4, or a mixture of AlPO4 and Al(PO3)3, the limitations of the claims are met.  Further, as shown in the calculations presented in the table below, the relative proportions of P2O5 and Al2O3 within an AlPO4 composite oxide fall within the range disclosed in paragraphs [0085-0086] for achieving such results.
The mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)
The court has held that granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by 
Additionally, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)
Applicant argues that at most, Lee teaches that its metal oxide may contain a combination of metals selected from Al, Ti, Co, Mg, Ca, K, Na, B, Sr, Ba, Mn, Ni, V, Fe, Cu, P, Sc, Zr, Nb, Cr, and Mo. 
Applicant argues that Lee does not specifically suggest an aluminum phosphorous composite oxide, let alone one that is a composite of P2O5 and AI2O3 in the recited mass ratio. 
Examiner respectfully disagrees. Lee teaches that the metal oxide surrounding the silicon core is represented by the formula MyOz, wherein M can be selected from a group which includes aluminum, phosphorus, and combinations thereof, 0<y<5 and 0<z<20 [paragraphs 0011-0014].  Therefore, the formula encompasses AlPO4.  
It is recognized that Al(PO)3 does not satisfy the recited mass ratio.  However, while Lee also reads on Al(PO)3, the rejection sets forth AlPO4 as the composite oxide not Al(PO3)3.  As set forth above, AlPO4 satisfies a mass ratio of P2O5 to AI2O in the claimed range (see table below).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  The court has In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)) [see MPEP 2123]. 
Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) [see MPEP 2123].

Compound
Al (g/mol)
P (g/mol)
O (g/mol)
MWx (g/mol)
AlPO4
26.982
30.974
4 x 15.9994
121.9536
Al2O3
2 x 26.982
----------
3 x 15.9994
101.9622
P2O5
----------
2 x 30.974
5 x 15.9994
141.9450
xAl2O3



0.8361
xP2O5



1.1639
xP2O5/xAl2O3



1.4


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721